DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWED CLAIMS
	Claims 1-3, 6-7, 9-12, 20, 22, 24, 26, 28, 30 and 32 are allowable over the prior art. 
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Bailey (US Pat. No.: 2,330,257) which discloses a menstrual device. Bailey fails to disclose a step-change. Elmi (US Pat. No.: US 4,018,225) teaches a menstrual device having a step-change. However, modifying Bailey such that it has the step-change of Elmi would be a reconstruction based upon improper hindsight reasoning as the device of Bailey is smooth. Thus, such modification would not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Accordingly, claim 1 and its dependents, claims 2-3, 6-7, 9-12, 22, 24 and 30, are allowable over the prior art.
Similarly, claim 20 recites a step-change. 
Accordingly, claim 20 and its dependents, claims 26, 28, and 32, are allowable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781